Exhibit 10.7

 

Execution Copy

 

AMENDMENT NO. 3 TO

 

INVESTMENT AGREEMENT

 

This AMENDMENT NO. 3 (this “Amendment”) to the Investment Agreement dated as of
March 29, 2011, as amended by Amendment No. 1 to Investment Agreement dated as
of May 6, 2011, and as amended by Amendment No. 2 to Investment Agreement dated
as of August 30, 2011 (as so amended, the “Original Agreement”), is entered into
as of September 30, 2011 by and between OCM Marine Investments CTB, Ltd., a
Cayman Islands exempt company (“Investor”), and General Maritime Corporation, a
Marshall Islands corporation (the “Company”).  Each of the above referenced
parties is sometimes herein referred to individually as a “Party” and
collectively as the “Parties.”

 

WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment (the Original Agreement, as so amended by this
Amendment, the “Agreement”); and

 

WHEREAS, Section 5.07 of the Original Agreement provides that no amendment of
any provision of the Original Agreement shall be valid unless the same shall be
in writing and signed by the Company and Investor.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the Parties agree as follows:

 

1.             Section 4.08 of the Original Agreement.  Section 4.08 of the
Original Agreement is hereby amended and restated in its entirety as follows: 
“Section 4.08  Intentionally Omitted.”

 

2.             Section 5.03 of the Original Agreement.  Section 5.03 of the
Original Agreement is hereby amended and restated in its entirety as follows:

 

“Section 5.03  Entire Agreement.  This Agreement, together with the other Credit
Documents, the Guaranty and the Existing Confidentiality Agreement (after giving
effect to the amendment to such Existing Confidentiality Agreement dated as of
September 30, 2011), constitutes the entire agreement between the Parties and
supersedes any prior understandings, agreements or representations by or between
the Parties, written or oral, that may have related in any way to the subject
matter hereof or thereof.”

 

3.             Miscellaneous.

 

(a)           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Amendment
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against either
Party.  If either Party has breached any covenant or agreement contained in this
Amendment in any respect, the fact that there exists another covenant or
agreement relating to the same subject

 

--------------------------------------------------------------------------------


 

matter (regardless of the relative levels of specificity) which such Party has
not breached shall not detract from or mitigate the fact that such Party is in
breach of the first covenant or agreement.

 

(b)           Interpretation.  Unless the context of this Amendment otherwise
requires, (i) words of any gender include each other gender, (ii) words using
the singular or plural number also include the plural or singular number,
respectively, (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Amendment; (iv) the terms “Article” or
“Section” refer to the specified Article or Section of the Agreement and (v) the
word “including” means “including without limitation.”

 

(c)           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
including Section 5-1401 of the New York General Obligations Law.

 

(d)           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT EITHER OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT BETWEEN THE
PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

 

(e)           Jurisdiction and Venue.  Each Party consents to the jurisdiction
and venue of the United States federal and state courts in the Borough of
Manhattan, City of New York, for any action, suit or proceeding arising from or
in connection with the interpretation or enforcement of this Amendment.

 

(f)            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.  This Amendment and any amendments hereto, to the
extent signed and delivered by means of digital imaging and electronic mail or a
facsimile machine, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person.

 

(g)           Effect of this Amendment.  Except as expressly set forth in this
Amendment, all of the provisions of the Original Agreement shall remain in full
force and effect in accordance with their terms, and this Amendment shall
reaffirm the Original Agreement in all respects.  This Amendment shall be deemed
to have effect as of, and from and after, the date of the Original Agreement.

 

2

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

 

OCM MARINE INVESTMENTS CTB, LTD.

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

 

 

 

 

By:

/s/ B. James Ford

 

 

Name:

B. James Ford

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Adam C. Pierce

 

 

Name:

Adam C. Pierce

 

 

Title:

Senior Vice President

 

[Signature Page — Amendment No. 3 to GMR Investment Agreement]

 

--------------------------------------------------------------------------------